Per Curiam.
Whether there were two contracts as the learned official referee has found (without exception by either party), or one contract, defendant’s Exhibit 196 and the testimony relating to the conduct of the parties in general show that *838the first 40,000 pounds of yarn were duly delivered and accepted by June 11, 1918. Unquestionably, any later delinquencies in timely delivery were due to defendant’s request for discontinuance of deliveries on September 7, 1918. Defendant asks for damages as an offset to any damages which may be found for plaintiff. Defendant has proved no damages, and plaintiff has made satisfactory proof of damages in the amount of $9,065.33. The portion of the judgment defeating plaintiff in its claim should be reversed and judgment rendered for plaintiff for $9,065.33, with interest and costs. Certain findings and conclusions should be reversed or modified and new findings and conclusions made. All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ. Judgment, in so far as it dismisses plaintiff’s complaint, reversed on the law and facts, and judgment directed for the plaintiff for $9,065.33, with interest and costs. Judgment dismissing defendant’s counterclaim affirmed. Certain findings of fact and conclusions of law disapproved and reversed or modified and new findings and conclusions made.